UNITED STATES DISTRICT COURT 7 . oe oa
SOUTHERN DISTRICT OF NEW YORK ES,

 

 

 

     

 

---- --X
KEVIN RIDDLE, and VALERIE RIDDLE, on a
behalf of themselves and all others similarly Nes
situated,
Plaintiffs, ORDER
v 19 CV 3634 (VB)
PEPSICO, INC.,
Defendant.
west - ———= x

As discussed at a conference today at which counsel for all parties appeared by

telephone, it is HEREBY ORDERED:

1. By April 8, 2020, plaintiffs’ counsel shall submit a joint letter on behalf of both
parties attaching a revised proposed civil case discovery plan and scheduling order.

2. In addition, the joint letter shall address the parties’ proposed timeline for mediation.
If the parties agree to pursue mediation, the letter shall also address how they wish to proceed to
mediation, including whether the parties would like the Court to refer them to SDNY Court-annexed
mediation or to a Magistrate Judge for the purposes of settlement.

Dated: March 25, 2020
White Plains, NY

SO ORDERED:

Jur

Vincent L. Briccetti
United States District Judge

 
